Citation Nr: 0934407	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  03-32 516	)
	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for posttraumatic 
stress disorder (PTSD) in excess of 50 percent from August 
29, 2002, and in excess of 70 percent from April 15, 2008.


REPRESENTATION

Appellant represented by: 	 Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1969 to 
June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for PTSD, assigning a 10 percent 
evaluation from August 29, 2002.  Thereafter, in a subsequent 
June 2003 RO decision, it elevated the 10 percent evaluation 
to 50 percent from August 29, 2002.  The appellant timely 
perfected an appeal of the evaluation assigned.  

The appellant requested a Travel Board hearing on this 
matter, which was held in May 2006 where he and his wife 
presented as witnesses before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

Thereafter, in April 2007, the Board remanded the case for 
additional development, and while the appeal was in remand 
status, the Agency of Original Jurisdiction (AOJ) issued a 
May 2008 decision that increased the appellant's disability 
rating for PTSD to 70 percent from April 15, 2008.  Again 
before the Board in January 2009, the case was remanded once 
again for further required development.  


FINDING OF FACT

	On August 21, 2009, prior to the promulgation of a decision 
on the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and this matter is 
dismissed.  


ORDER

The appeal is dismissed.



		
RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


